Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  160009(66)                                                                                             David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  FARM BUREAU INSURANCE COMPANY,                                                                      Richard H. Bernstein
  Subrogee of JEFF FURNESS, FREDRIC                                                                   Elizabeth T. Clement
  WILSON, KENNY MALBURG’S                                                                             Megan K. Cavanagh,
                                                                                                                       Justices
  LANDSCAPING, INC., and TIMOTHY
  DEMARAY, and PIONEER MUTUAL
  INSURANCE COMPANY, Subrogee of JAY D.
  FERGUSON, AMANDA FERGUSON, D & R
  HENNE FARMS, INC., and DOROTHY
  WALTON and LYNN WALTON, d/b/a
  WALTON FARMS, and HASTINGS MUTUAL
  INSURANCE COMPANY, Subrogee of JAMES
  T. YOUNG, SHELLY YOUNG, MARVIN HILL,
  LOIS HILL, CLIFFORD C. KESSLER, and
  SHIRLEY KESSLER,
               Plaintiffs-Appellants,
  v                                                                SC: 160009
                                                                   COA: 343307
                                                                   Sanilac CC: 16-036858-NZ
  TNT EQUIPMENT, INC.,
           Defendant,
  and
  EMPLOYERS MUTUAL CASUALTY
  COMPANY,
             Defendant-Appellee.
  ________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 27,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2020
         a0921
                                                                              Clerk